Exhibit 10.2

FIRST DEFIANCE FINANCIAL CORP.

2010 EQUITY INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

(LONG-TERM INCENTIVE – TARP APPLICABLE)

First Defiance Financial Corp. (the “Company”) hereby grants the undersigned
Participant an Award of Performance-Based Restricted Stock Units (the “RSUs”),
subject to the terms and conditions described in the First Defiance Financial
Corp. 2010 Equity Incentive Plan (the “Plan”) and this Performance-Based
Restricted Stock Unit Award Agreement (Long-Term Incentive – TARP Applicable)
(this “Award Agreement”). Each whole or fractional RSU entitles the Participant
to receive a cash payment equal to the Fair Market Value of a Share on the
Payment Date (as defined below).

 

1. Name of Participant:                                          
                   

 

2. Performance Period: The 24 month period beginning January 1, 2011 and ending
on December 31, 2012 (the “Performance Period”).

 

3. Grant Date: January 1, 2011 (the “Grant Date”).

 

4. Award of Restricted Stock Units: Subject to Section 10, the number of RSUs
subject to the Award is equal to: (a) 150% multiplied by (b) the product of (i)
    % of the Participant’s base salary and (ii) the Fair Market Value of a
Share, each determined as of a Grant Date (as adjusted, pursuant to Section 9,
the “Target Award”).

 

5. Vesting: At the end of the Performance Period, the Participant shall vest in
between 0% and 100% of the RSUs subject to the Target Award based on the
achievement of the Performance Objectives set forth in attached Exhibit A during
the Performance Period. The Committee shall determine the number of RSUs vesting
with respect to the Performance Period based on the level of achievement of the
Performance Objectives and any other factors that the Committee deems relevant.
The Committee, in its sole discretion, may adjust the number of RSUs vesting.

 

6. Limitations on Vesting: If the Participant’s employment terminates for any
reason prior to the end of the Performance Period, the Participant shall forfeit
all of the RSUs subject to the Target Award. Notwithstanding the foregoing:

 

  (a) Death, Disability, Retirement: If the Participant, dies, becomes Disabled
or Retires during the Performance Period, the Participant shall vest in a number
of RSUs based on the achievement of the Performance Objectives determined as of
the fiscal quarter ended nearest to the Participant’s death, Disability or
Retirement. Vested RSUs shall be settled in a lump sum within 60 days following
the Participant’s death, Disability or Retirement.

 

  (b) Change in Control: If a Change in Control occurs during the Performance
Period and the Participant is terminated by the Company, other than for Cause
(but in no event after the end of the Performance Period), the Participant shall
vest in a number of RSUs equal to the greater of: (i) the number of RSUs that
would have vested if the Performance Objectives had been satisfied at the
“target” level of achievement for the Performance Period; or (ii) the number of
RSUs that would have vested based on the actual level of achievement of the
Performance Objectives through the fiscal quarter ended nearest to the
Participant’s termination. Vested RSUs shall be settled in a lump sum within 60
days following the Participant’s termination.



--------------------------------------------------------------------------------

7. Form of Settlement: As a condition to receiving the Award, the Participant
must elect whether to have the Participant’s vested RSUs settled in cash and/or
Shares by completing attached Exhibit B.

 

8. Payment of Award: Provided that the Participant remains employed by the
Company or an Affiliate on the payment date, all vested RSUs shall be settled
between January 1 and March 15 of the first fiscal year following the end of the
Performance Period. Notwithstanding the foregoing, if the Participant is
terminated for Cause after the end of the Performance Period but before the RSUs
are settled, the Participant shall forfeit any right to settlement of the RSUs.

 

9. TARP Limitations: Notwithstanding anything in this Award Agreement to the
contrary, to the extent and during the period that the Company and the
Participant are subject to the limitations set forth in Section 111(b)(3)(D) of
the Emergency Economic Stabilization Act of 2008, as amended, and 30 C.F.R.
§30.10 (collectively, “TARP”), the following limitations will apply with respect
to the RSUs:

 

  (i) Limitations on Number of Restricted Stock Units. The number of RSUs
subject to the Target Award, plus the aggregate value of all other “long term
restricted stock” that is intended to be exempt from the TARP bonus prohibition
for the fiscal year in which the Grant Date occurs, shall not exceed 1/3 of the
Participant’s annual compensation for such fiscal year, determined by including
the total Fair Market Value of all equity-based compensation granted during such
fiscal year in the Participant’s annual compensation.

 

  (ii) Restrictions on Payment. The Participant will forfeit any RSUs if the
Participant does not continue performing substantial services for the Company
for two years from the Grant Date (other than due to the Participant’s earlier
death, Disability or the earlier occurrence of a “change in control event” as
defined in Treasury Regulations §§1.280G-1, Q&A 27 through 29 or
1.409A-3(i)(5)(i) involving the Company).

 

  (iii) Restrictions on Settlement: Payment with respect to any vested RSUs may
only be made based on the date on which the Company repays the percentage of
aggregate TARP financial assistance received, as set forth below:

 

Percentage of TARP  Financial
Assistance Repaid      Percentage of RSUs
Becoming Payable     25%         25 %    50%         50 %    75%         75 %   
100%         100 % 

 

10. Miscellaneous:

 

  (a) Non-Transferability. RSUs may not be sold, transferred, pledged, assigned
or otherwise alienated or hypothecated, except by will or the laws of descent
and distribution.

 

  (b) Beneficiary. Payments with respect to the Award shall be made to the
Participant, except that, in the event of the Participant’s death, payment shall
be made to the Participant’s beneficiary. Unless otherwise specifically
designated by the Participant in writing, the Participant’s beneficiary shall be
the Participant’s spouse or, if none, the Participant’s estate.

 

-2-



--------------------------------------------------------------------------------

  (c) No Right to Continued Service or to Awards. The granting of an Award shall
impose no obligation on the Company or any Affiliate to continue the employment
of a Participant or interfere with or limit the right of the Company or any
Affiliate to terminate the employment of the Participant at any time, with or
without Cause, which right is expressly reserved.

 

  (d) Tax Withholding. The Company or an Affiliate, as applicable, will have the
power and right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to the RSUs. To the extent permitted by the Committee, in its sole discretion,
this amount may be: (i) withheld from other amounts due to the Participant,
(ii) withheld from the value of any Award being settled or any Shares
transferred in connection with the exercise or settlement of an Award,
(iii) withheld from the vested portion of any Award (including Shares
transferable thereunder), whether or not being exercised or settled at the time
the taxable event arises, or (iv) collected directly from the Participant.
Subject to the approval of the Committee, the Participant may elect to satisfy
the withholding requirement, in whole or in part, by having the Company or an
Affiliate, as applicable, withhold Shares having a Fair Market Value on the date
the tax is to be determined equal to the minimum statutory total tax that could
be imposed on the transaction; provided that such Shares would otherwise be
distributable to the Participant at the time of the withholding if such Shares
are not otherwise distributable at the time of the withholding, provided that
the Participant has a vested right to distribution of such Shares at such time.
All such elections will be irrevocable and made in writing and will be subject
to any terms and conditions that the Committee, in its sole discretion, deems
appropriate.

 

  (e) Requirements of Law. The grant of Awards shall be subject to all
applicable laws, rules and regulations (including applicable federal and state
securities laws) and to all required approvals of any governmental agencies or
national securities exchange, market or other quotation system.

 

  (f) Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of (other than laws governing conflicts of
laws) the State of Ohio.

 

  (g) Award Subject to Plan. The Award is subject to the terms and conditions
described in this Award Agreement and the Plan, which is incorporated by
reference into and made a part of this Award Agreement. In the event of a
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan will govern. The Committee has the sole responsibility of
interpreting the Plan and this Award Agreement, and its determination of the
meaning of any provision in the Plan or this Award Agreement will be binding on
the Participant. Capitalized terms that are not defined in this Award Agreement
have the same meanings as in the Plan.

 

  (h)

Section 409A of the Code. This Award Agreement is intended, and shall be
construed and interpreted, to comply with Section 409A of the Code and if
necessary, any provision shall be held null and void to the extent such
provision (or part thereof) fails to comply with Section 409A of the Code or the
Treasury Regulations thereunder. For purposes of Section 409A of the Code, each
payment of compensation under the Award Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Section 409A of the
Code, either as separation pay or as short-term deferrals to the

 

-3-



--------------------------------------------------------------------------------

  maximum possible extent. Nothing herein shall be construed as the guarantee of
any particular tax treatment to the Participant, and the Company shall have no
liability with respect to any failure to comply with the requirements of
Section 409A of the Code. Any reference to the Participant’s “termination” shall
mean the Participant’s “separation from service”, as defined in Section 409A of
the Code. In addition, if the Participant is determined to be a “specified
employee” (within the meaning of Section 409A of the Code and as determined
under the Company’s policy for determining specified employees), the Participant
shall not be entitled to payment or to distribution of any portion of an Award
that is subject to Section 409A of the Code (and for which no exception applies)
and is payable or distributable on account of the Participant’s termination
until the expiration of six months from the date of such termination (or, if
earlier, the Participant’s death). Such Award, or portion thereof, shall be paid
or distributed on the first business day of the seventh month following such
termination.

 

  (i) Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.

 

PARTICIPANT      

 

    Date:  

 

Signature      

 

      Print Name       FIRST DEFIANCE FINANCIAL CORP.       By:  

 

    Date:  

 

Its:  

 

     

 

-4-



--------------------------------------------------------------------------------

FIRST DEFIANCE FINANCIAL CORP.

2010 EQUITY INCENTIVE PLAN

PERFORMANCE-BASED AWARD AGREEMENT

(LONG-TERM INCENTIVE)

EXHIBIT A

As described in Section 5 of the Award Agreement, at the end of the Performance
Period, the Participant may vest in between 0% and 100% of the RSUs subject to
the Target Award based on the achievement of the Performance Objectives set
forth below during the Performance Period. When determining the level of
achievement of the Performance Objectives, the Committee may make such
adjustments as it deems equitable to account for unusual or non-recurring items
Performance between two stated levels will be interpolated when determining the
percentage of the Target Award earned. Each component of the Target Award is
calculated separately and the Participant’s Award for the Performance Period
shall equal the sum of each component.

 

(a) 33% of the Award is based on the Company’s return on common equity relative
to the return on common equity of the Peer Group during the Performance Period
(“Average ROE”). Average ROE will be determined by adding return on equity for
each year during the Performance Period and dividing the sum by two.

The percentage of the Target Award earned shall equal the percentage
corresponding to the Company’s Average ROE relative to the Average ROE of the
Peer Group during the Performance Period, as set forth below, multiplied by 33%:

 

Relative Performance of Average ROE to Peer Group:

   Percentage of Target  Award
Component Earned  

Less than Peer Group 50th percentile

     0   

Equal to Peer Group 50th percentile, but less than Peer Group 75% percentile

     33 % 

Equal to Peer Group 75th percentile, but less than Peer Group 85th percentile

     66 % 

Equal to or higher than Peer Group 85th percentile

     100 % 

 

(b) 33% of the Award is based on the increase in the Company’s diluted earnings
per share (“EPS”) relative to the increased in the earnings per share of the
Peer Group during the Performance Period (“EPS Growth”). EPS Growth with be
determined by subtracting fully diluted earnings per share on the first day of
the Performance Period from fully diluted earnings per share on the last day of
the Performance Period, and dividing the difference by two.

The percentage of the Target Award earned shall equal the percentage that
corresponds to the Company’s EPS Growth compared to the EPS Growth of the Peer
Group during the Performance Period, as set forth below, multiplied by 33%:

 

Relative Performance of EPS Growth to Peer Group

   Percentage of Target  Award
Component Earned  

Less than Peer Group 50th percentile

     0 % 

Equal to Peer Group 50th percentile, but less than Peer Group 75% percentile

     33 % 

Equal to Peer Group 75th percentile, but less than Peer

     66 % 

 

-5-



--------------------------------------------------------------------------------

Group 85th percentile

  

Equal to or higher than Peer Group 85th percentile

     100 % 

 

(c) 34% of the Award is based on the increase in the Company’s revenue relative
to the increased in the revenue of the Peer Group during the Performance Period
(“Revenue Growth”). Revenue Growth with be determined by subtracting revenue on
the first day of the Performance Period from revenue on the last day of the
Performance Period, and dividing the difference by two.

The percentage of the Target Award earned shall equal the percentage that
corresponds to the Company’s Revenue Growth compared to the Revenue Growth of
the Peer Group during the Performance Period, as set forth below, multiplied by
34%:

 

Relative Revenue Growth to Peer Group

   Percentage of Target  Award
Component Earned  

Less than Peer Group 50th percentile

     0 % 

Equal to Peer Group 50th percentile, but less than Peer Group 75% percentile

     33 % 

Equal to Peer Group 75th percentile, but less than Peer Group 85th percentile

     66 % 

Equal to or higher than Peer Group 85th percentile

     100 % 

For purposes of this Award Agreement: (i) return on common equity, earnings per
share and revenue will be determined by the Committee, in its sole discretion,
using financial information filed with the Securities and Exchange Commission;
and (ii) the Committee shall select the institutions constituting, and make such
periodic adjustments as it determines appropriate to, the “Peer Group” in its
sole discretion.

 

-6-



--------------------------------------------------------------------------------

FIRST DEFIANCE FINANCIAL CORP.

2010 EQUITY INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

(LONG-TERM INCENTIVE – TARP APPLICABLE)

EXHIBIT A

ELECTION AS TO FORM OF PAYMENT

I, the undersigned Participant, have been granted a Performance-Based Restricted
Stock Unit Award (Short-Term Incentive – TARP Applicable) (the “Long-Term
Award”) pursuant to the First Defiance Financial Corp. 2010 Equity Incentive
Plan (the “Plan”).

By making the election described in this Election as to Form of Payment
(“Election Form”), I may elect to have all or a portion of my Long-Term Award
paid to me in the form of Shares.

Unless I elect otherwise below, I will receive a payment with respect to each
vested RSUs equal to the Fair Market Value of a Share on the relevant Payment
Date.

 

  I. Election

I hereby irrevocably elect to have the following percentage of my Long-Term
Award paid in unrestricted Shares:

            % (the “Equity Election Amount”)

If I elect to receive any portion of my Long-Term Award in the form of
unrestricted Shares, I will receive a number of whole Shares equal to the
product of: (a) the Equity Election Amount; and (b) the number of RSUs being
settled on each Payment Date. Any fractional RSUs will be settled in cash based
on the Fair Market Value of a Share on the applicable Payment Date.

 

  II. Acknowledgements

By signing below, I understand that:

 

  •  

My election is irrevocable once made;

 

  •  

The Long-Term Award is conditioned up my making the election and return this
Election Form to the Company within 10 business days following the Grant Date;

 

  •  

If I fail to make an election, 100% of my Long-Term Award will be paid in cash.

 

  •  

Both the Long-Term Award and settlement of the Long-Term Award are subject to
the terms and conditions set forth in Section 9 of the Award Agreement,
Section 111(b)(3)(D) of the Emergency Economic Stabilization Act of 2008, as
amended, and 30 C.F.R. §30.10

 

Agreed and Acknowledged:

 

Participant Name

 

Signature Dated:                   , 20    

 

-7-